Per Curiam.
There is before us for review a judgment for contempt of court against the prosecutor for refusing to obey an alleged order of the Juvenile Court of Atlantic county said to have been entered July 31st, 1918.
The Juvenile Court is a court of record. Pamph. L. 1903, p. 478; 1916, p. 429; Cum. Supp. Comp. Stat., p. 913.
The record before us conclusively shows that there is no record of such a judgment or finding.
It would be useless to establish by authority that such a record must in fact exist to support a judgment such as that before us.
Goncededly no such judgment or finding of record in the court exists and this compels a reversal of the judgment brought up for review. Such will be the order.